NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 16-10329

                Plaintiff-Appellee,             D.C. No. 4:09-cr-01035-PJH

 v.
                                                MEMORANDUM*
LORENZO GRANT,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Northern District of California
                   Phyllis J. Hamilton, Chief Judge, Presiding

                             Submitted June 26, 2017**

Before:      PAEZ, BEA, and MURGUIA, Circuit Judges.

      Lorenzo Grant appeals from the district court’s judgment and challenges the

37-month sentence imposed upon revocation of supervised release. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Grant contends that the district court erred by concluding that his conviction



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for willful infliction of corporal injury on a spouse or cohabitant under California

Penal Code § 273.5 was a “crime of violence” under U.S.S.G. § 4B1.2 (2015) and,

therefore, constituted a Grade A violation of supervised release. See U.S.S.G.

§ 7B1.1(a)(1)(A)(i) & cmt. n.2. This claim is foreclosed by United States v.

Laurico-Yeno, 590 F.3d 818, 821-23 (9th Cir. 2010), which held that a conviction

under California Penal Code § 273.5 is a categorical crime of violence under the

force clause of the definition of “crime of violence” in U.S.S.G. § 2L1.2, which is

identical to the force clause in the definition of “crime of violence” in U.S.S.G.

§ 4B1.2. Contrary to Grant’s claim, Johnson v. United States, 135 S. Ct. 2551

(2015), does not undermine Laurico-Yeno. See Johnson, 135 S. Ct. at 2563

(striking down the residual clause in the definition of “violent felony” under the

Armed Career Criminal Act, but declining to call into question the remainder of the

definition, including the force clause).

      AFFIRMED.




                                           2                                    16-10329